Citation Nr: 1759696	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-31 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased, compensable disability rating for bilateral hearing loss.

2.  Entitlement to an increased, initial disability rating in excess of 40 percent for lumbar strain with myalgia.

3.  Entitlement to an increased, initial disability rating in excess of 30 percent for depression.

4.  Entitlement to an effective date earlier than June 8, 2012 for the grant of service connection for depression.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

The Veteran represented by:  J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Board remanded this matter for further development; namely, for further development of his claim for TDIU, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).

The issues of entitlement to an increased, initial disability rating in excess of 40 percent for lumbar strain with myalgia; an increased, initial disability rating in excess of 30 percent for depression; an earlier effective date prior to June 8, 2012 for the grant of service connection for depression; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's bilateral hearing loss remained non-compensable during the entire appeal period.


CONCLUSION OF LAW

The criteria for an increased, compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.27, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral hearing loss has worsened.  See June 2012 Letter from the Veteran.

The applicable DC for hearing impairment is DC 6100.  38 C.F.R. § 4.85.  The diagnostic criteria associated with DC 6100 do not list any specific symptoms or functional effects.  See 38 C.F.R. §§ 4.85, Table VI, Table VIA, Table VII, 4.86; see also Doucette v. Shulkin, 28 Vet. App. 366, 367 (2017).  Rather, hearing loss is evaluated through the mechanical application of a veteran's audiometric test results to the rating tables.  Doucette, 28 Vet. App. at 367, citing Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The Rating Schedule utilizes three tables to evaluate hearing impairment; Tables VI, VIA, and VII.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining Roman numeral designations for the level of hearing impairment in each ear.  38 C.F.R. § 4.85(e).  Roman numeral designations are derived from Table VI or VIA.  38 C.F.R. §§ 4.85(b), (c).  Table VI is based on a combination of puretone threshold average and speech discrimination percentage.  38 C.F.R. § 4.85(b).  Roman numerals range from I to XI.  A higher Roman numeral is assigned based on a combination of a higher puretone threshold average and a lower speech discrimination percentage.  If the use of speech discrimination is not appropriate, then Table VIA is the appropriate source of the Roman numeral designation, which is based solely on puretone threshold average.  38 C.F.R. 
§ 4.85(c).  

Notwithstanding the above, when the puretone threshold at the 1000, 2000, 3000, and 4000 Hertz (Hz) frequencies is 55 decibels (dBs) or more; or when the puretone threshold is 30 dBs or less at 1000 Hz and 70 dBs or more at 2000 Hz, whichever table, Table VI or VIA, results in the highest Roman numeral will be utilized.  
38 C.F.R. § 4.86.  Puretone threshold average is the average of the puretone thresholds at the 1000, 2000, 3000, and 4000 Hz frequencies.  38 C.F.R. § 4.85(d).  

In assessing the evidence of record, the Board recognizes the Veteran is competent to provide evidence regarding the lay observable symptoms of his hearing impairment.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  

However, for VA compensation purposes, audiometric testing conducted by a state-licensed audiologist is required to evaluate the severity of a veteran's hearing impairment.  38 C.F.R. § 4.85.  Since there is no evidence of record the Veteran is a state-licensed audiologist, he is not competent to provide evidence regarding the severity of his hearing loss in terms of puretone thresholds and speech discrimination percentage.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  Consequently, the Board must rely on the medical evidence of record.   

As in this instance, where an increase in the rating assigned is at issue, the primary concern is the Veteran's present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received.  38 U.S.C. § 5110 (2012).  Here, the relevant timeframe is from June 2011 to the present.  See June 2012 Letter from the Veteran (the Veteran initiated an informal claim for an increased disability rating for bilateral hearing loss).

The Veteran has undergone two VA examinations during the relevant timeframe; first in January 2013, then in October 2016.  See January 2013 Hearing Loss and Tinnitus VA Examination Report; October 2016 Hearing Loss and Tinnitus VA Examination Report.

At the time of the January 2013 VA examination, the Veteran avowed his bilateral hearing loss impacted his daily life as well as ability to work.  He has to turn the volume up louder when watching television and ask others to repeat themselves.  January 2013 Hearing Loss and Tinnitus VA Examination Report.  Upon audiometric testing, the VA examiner documented the following results:

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
20 dB
25 dB
60 dB
70 dB
Left Ear
15 dB
20 dB
25 dB
45 dB
60 dB

PURETONE THRESHOLD AVERAGE
Right Ear
44 dB
Left Ear
38 dB

SPEECH DISCRIMINATION
Right Ear
80%
Left Ear
92%

Given the results above, and the VA examiner's conclusion that the use of the speech discrimination percentage was appropriate, Table VIA is not applicable.  See 38 C.F.R. §§ 4.85(c), 4.86.  Utilizing Table VI, the combination of the 44 dB puretone threshold average and the 80 percent speech discrimination for the right ear results in the designation of a Roman numeral III.  See 38 C.F.R. § 4.85.  For the left ear, the combination of the 38 dB puretone threshold average and the 92 percent speech discrimination results in the designation of a Roman numeral I.  When the Roman numerals I and III are applied to Table VII, the resulting percentage evaluation is zero.  

Subsequently, during the October 2016 VA examination, the Veteran averred his bilateral hearing loss impacted his daily life as well as ability to work.  Once more, he reported turning the volume up louder when watching television.  He also relayed having difficulty understanding speech at times.  October 2016 Hearing Loss and Tinnitus VA Examination Report.  The audiometric testing conducted at this time yielded the following results:

PURETONE THRESHOLDS 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
15 dB
25 dB
55 dB
65 dB
Left Ear
15 dB
20 dB
35 dB
45 dB
55 dB

PURETONE THRESHOLD AVERAGE
Right Ear
40 dB
Left Ear
39 dB

SPEECH DISCRIMINATION
Right Ear
94%
Left Ear
94%

In view of the results above, and the VA examiner's determination that the use of the speech discrimination percentage was again appropriate, Table VIA is still inapplicable.  See 38 C.F.R. §§ 4.85(c), 4.86.  Utilizing Table VI, the combination of the 40 dB puretone threshold average and the 94 percent speech discrimination for the right ear results in the designation of a Roman numeral I.  See 38 C.F.R. 
§ 4.85.  For the left ear, the combination of the 39 dB puretone threshold average and the 94 percent speech discrimination results in the designation of a Roman numeral I.  When the Roman numerals I and I are applied to Table VII, the resulting percentage evaluation remains zero.  

A review of the claims file is negative for any other audiometric test results during the relevant time period.  Necessarily, the January 2013 Hearing Loss and Tinnitus VA Examination Report and October 2016 Hearing Loss and Tinnitus VA Examination Report are the most probative evidence of record.

On that account, the Board finds that the probative evidence does not support a compensable disability rating for the Veteran's bilateral hearing loss at any time during the appeal period.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. 
§ 3.102 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that where an increase in the disability rating is at issue, staged ratings are appropriate when the factual findings show distinct time periods where the veteran exhibited symptoms that would warrant different ratings). 

Ordinarily, increased evaluations under other potentially applicable DCs must be considered as well.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, no such assessment is necessary because the evidence of record does not raise any symptoms not addressed by the diagnostic criteria delineated in DC 6100.  See Doucette, Vet. App. at 369 (holding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment because the audiometric tests are designed to measure precisely these effects).

Finally, the Veteran's representative raised the issue of entitlement to an earlier effective date for bilateral hearing loss for the first time in a September 2017 Brief in Response to 90 Day Letter.  Cf.  April 2013 Letter from Representative (noted only a disagreement with the RO's denial of an increased, compensable disability rating for bilateral hearing loss); December 2013 Brief in Support of Appeal.  Thus, the issue of entitlement to an earlier effective date for bilateral hearing loss was not timely appealed.  38 C.F.R. §§ 20.201, 20.302 (2017); see also January 2013 Rating Decision; February 2013 Letter to the Veteran (notified the Veteran of the January 2013 rating decision).  As such, the Board does not have proper jurisdiction over this issue.  See 38 U.S.C. § 7104 (2012).

ORDER

An increased, compensable disability rating for bilateral hearing loss is denied.


REMAND

In November 2015, the Veteran filed a timely Notice of Disagreement (NOD) expressing disagreement with the initial 40 percent disability rating assigned upon service connection for lumbar strain with myalgia; the initial 30 percent disability rating assigned upon service connection for depression; and the effective date of June 8, 2012 assigned for depression.  In a May 2016 letter, the RO acknowledged receipt of the NOD and his initiation of the appeal with respect to these claims.  However, to date, no Statement of the Case (SOC) has been issued.  Thus, a remand is necessary for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the issue of entitlement to TDIU, the Board finds it is inextricably intertwined with the aforementioned claims because the ultimate resolution of these claims could impact the Board's assessment of the occupational impairment resulting from the combination of his service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).  As such, the issue of entitlement to TDIU must be held in abeyance until such time these claims are resolved.

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the Veteran's claims of entitlement to an increased, initial disability rating in excess of 40 percent for lumbar strain with myalgia; an increased, initial disability rating in excess of 30 percent for depression; and an earlier effective date prior to June 8, 2012 for the grant of service connection for depression. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


